             Case 5:19-cr-40021-DDC Document 56 Filed 11/06/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF KANSAS
                                    (Topeka Docket)

UNITED STATES OF AMERICA,                     )
                                              )
                        Plaintiff,            )
                                              )
v.                                            )          Case No.: 19-CR-40021-02-DDC
                                              )
                                              )
HARCROS CHEMICALS, INC.                       )
             Defendants.                      )


                                SUPERSEDING INFORMATION

The United States Attorney Charges:

                                          COUNT ONE

        At all times material to this Information:

        1.       Defendant, Harcros Chemicals, is a Kansas corporation, headquartered in Kansas

City, Kansas. Harcros manufactures and distributes industrial and specialty chemicals and blends

throughout the United States. Harcros operates two (2) chemical manufacturing facilities and

twenty seven (27) distribution locations. Harcros distributes hazardous materials including

sulfuric acid, sodium hydroxide, sodium hypochlorite and propylene oxide to MGP Ingredients,

Inc. (“MGPI”), which MGPI uses in the processing of product.

                                         THE INCIDENT

        2.       At approximately 7:35 AM on October 21, 2016, a driver for defendant Harcros

(“the driver”) arrived at the MGPI Atchison facility to complete a scheduled delivery of 30%

sulfuric acid.

        3.       At 7:44 AM, the MGPI operator (“the operator”) escorted the Harcros driver to

the chemical unloading area. When they reached the rear of the building, the driver set his

                                                     1
             Case 5:19-cr-40021-DDC Document 56 Filed 11/06/19 Page 2 of 3




paperwork on the back of the cargo tank and walked down the passenger side to finish donning

his personal protective equipment. Also during this time, the MGPI operator unlocked the gate in

front of the transfer equipment and removed the lock on the cam lever dust cap for the sulfuric

acid fill line. The MGPI operator placed the lock from the sulfuric acid fill line on the angle iron

above the fill line.

        4.       The driver then removed the seal from the back of the cargo tank, handed it to the

MGPI operator, and retrieved the hose to begin the connection. The driver removed the dust cap

from the first unlocked fill line that he saw at the facility, which he thought to be the sulfuric acid

fill line but which was in fact a sodium hypochlorite fill line. The driver connected the hose to

the sodium hypochlorite fill line and then connected the other end of the hose to the cargo tank of

sulfuric acid and began filling.

        5.       Shortly thereafter, a greenish yellow chlorine gas cloud began to form in the area.

four thousand (4,000) gallons of Sulfuric Acid were combined with five thousand eight hundred

(5,800) gallons of Sodium Hypochlorite over a forty five (45) minute period, causing a plume of

toxic chlorine gas.

        6.       The Atchison County Department of Emergency Management ordered

community members to shelter-in-place and to evacuate in some areas. Over one hundred forty

(140) individuals, including members of the public, first responders, MGPI employees and a

Harcros employee sought medical attention.




                                                  2
            Case 5:19-cr-40021-DDC Document 56 Filed 11/06/19 Page 3 of 3




                                    THE CLEAN AIR ACT

       7.       On October 21, 2016, within the District of Kansas, a driver for defendant

Harcros Chemicals negligently released and caused to be released into the ambient air, a

hazardous air pollutant to wit, chlorine gas, and negligently placed other persons in imminent

danger of serious bodily injury; in violation of Title 42, United States Code Section 7413(c)(4).

                                             STEPHEN R. McALLISTER
                                             United States Attorney


                                             s/Richard L. Hathaway
                                             Richard L. Hathaway
                                             Assistant United States Attorney
                                             District of Kansas
                                             444 SE Quincy, Suite 290
                                             Topeka, KS 66683
                                             Phone: (785) 295-2850
                                             Fax: (785) 295-2853
                                             Rich.Hathaway@usdoj.gov




PENALTIES:

Count 1: 42 U.S.C. § 7413(c)(4)

A fine of not more than $200,000, or in the case of a second or subsequent conviction,
not more than $500,000. Title 42, United States Code, Section 7413(c)(4) & Title 18,
United States Code, Section 3571(c)(5); or, alternatively, if the offense results in
pecuniary loss to a person other than the defendant, the defendant may be fined not more
than the greater of twice the gross gain or twice the gross loss, unless imposition of a fine
under this subsection would unduly complicate or prolong the sentencing process, Title
18, United States Code, Section 3571(d).




                                                 3
